
	
		I
		111th CONGRESS
		1st Session
		H. R. 2012
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Payne introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To promote youth financial education.
	
	
		1.Promoting youth financial
			 literacyTitle IV of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the
			 following:
			
				DPROMOTING YOUTH
				FINANCIAL LITERACY
					4401.Short title
				and findings
						(a)Short
				TitleThis part may be cited as the Youth
				Financial Education Act.
						(b)FindingsCongress
				finds the following:
							(1)In order to
				succeed in our dynamic American economy, young people must obtain the skills,
				knowledge, and experience necessary to manage their personal finances and
				obtain general financial literacy. All young adults should have the educational
				tools necessary to make informed financial decisions.
							(2)Despite the
				critical importance of financial literacy to young people, the average student
				who graduates from high school lacks basic skills in the management of personal
				financial affairs. A nationwide survey conducted in 2006 by the Jump$tart
				Coalition for Personal Financial Literacy examined the financial knowledge of
				5,775 12th graders. On average, survey respondents answered only 52 percent of
				the questions correctly. This figure is up only slightly from the 50 percent
				average score in 2002.
							(3)An evaluation by
				the National Endowment for Financial Education High School Financial Planning
				Program undertaken jointly with the United States Department of Agriculture
				Cooperative State Research, Education, and Extension Service demonstrates that
				as little as 10 hours of classroom instruction can impart substantial knowledge
				and affect significant change in how teens handle their money.
							(4)State educational
				leaders have recognized the importance of providing a basic financial education
				to students in kindergarten through grade 12 by integrating financial education
				into State educational standards, but by 2004, only 7 States required students
				to complete a course that covered personal finance before graduating from high
				school.
							(5)Teacher training
				and professional development are critical to achieving youth financial
				literacy. Teachers should be given the tools they need to educate our Nation’s
				youth on personal finance and economics.
							(6)Personal financial
				education helps prepare students for the workforce and for financial
				independence by developing their sense of individual responsibility, improving
				their life skills, and providing them with a thorough understanding of consumer
				economics that will benefit them for their entire lives.
							(7)Financial
				education integrates instruction in valuable life skills with instruction in
				economics, including income and taxes, money management, investment and
				spending, and the importance of personal savings.
							(8)The consumers and
				investors of tomorrow are in our schools today. The teaching of personal
				finance should be encouraged at all levels of our Nation’s educational system,
				from kindergarten through grade 12.
							(9)Despite worrisome data about the lack of
				basic financial literacy among our Nation’s high school students, the
				Department of Education obligates less than 1 percent of its educational
				improvement funds toward financial education efforts.
							4402.State grant
				program
						(a)Program
				AuthorizedThe Secretary is authorized to provide grants to State
				educational agencies to develop and integrate youth financial education
				programs for students in elementary schools and secondary schools.
						(b)State
				PlanTo be eligible to receive a grant under this section, a
				State educational agency shall submit an application that includes a State plan
				that is approved by the Secretary.
						(c)Allocation of
				Funds
							(1)Allocation
				factorsExcept as otherwise provided in paragraphs (2) through
				(4), the Secretary shall allocate the amounts made available to carry out this
				section pursuant to subsection (a) as follows:
								(A)The first $100,000,000 for a fiscal year
				shall be allocated on a competitive basis based solely upon the merit of the
				applications submitted.
								(B)Any remaining
				amounts shall be allocated to each State according to the relative populations
				in all the States of students in kindergarten through grade 12, as determined
				by the Secretary based on the most recent satisfactory data.
								(2)Minimum
				allocationSubject to the availability of appropriations and
				notwithstanding paragraph (1), a State that has submitted a plan under
				subsection (b) that is approved by the Secretary shall be allocated an amount
				that is not less than $500,000 for a fiscal year.
							(3)ReallocationIn
				any fiscal year an allocation under this subsection—
								(A)for a State that
				has not submitted a plan under subsection (b); or
								(B)for a State whose
				plan submitted under subsection (b) has been disapproved by the
				Secretary;
								shall be
				reallocated to States with approved plans under this section in accordance with
				paragraph (1).(4)Funding
				thresholdUntil
				appropriations for programs under this Act exceed $30,000,000, the Secretary
				shall conduct an annual competitive application process with funding
				distributed among the States based solely upon the merit of the applications
				submitted.
							(d)Use of Grant
				Funds
							(1)Required
				usesA grant made to a State educational agency under this part
				shall be used—
								(A)to provide funds
				to local educational agencies and public schools to carry out financial
				education programs for students in kindergarten through grade 12 based on the
				concept of achieving financial literacy through the teaching of personal
				financial management skills and the basic principles involved with earning,
				spending, saving, investing, credit, and insurance;
								(B)to carry out
				professional development programs to prepare teachers and administrators for
				financial education; and
								(C)to monitor and
				evaluate programs supported under subparagraphs (A) and (B).
								(2)Limitation on
				administrative costsA State educational agency receiving a grant
				under subsection (a) may use not more than 4 percent of the total amount of the
				grant in each fiscal year for the administrative costs of carrying out this
				section.
							(e)Applications by
				StatesIn order to receive an allotment under this section for
				any fiscal year, a State shall submit to the Secretary, at such time as the
				Secretary may require, an application that—
							(1)designates the
				State educational agency as the agency responsible for the administration and
				supervision of programs assisted under this part;
							(2)describes how the
				State educational agency will use funds received under this part, including
				funds reserved for State-level activities;
							(3)describes how the programs assisted under
				this part will be coordinated with other relevant Federal, State, regional, and
				local programs;
							(4)contains an
				assurance that the State educational agency will make awards under this part
				only to eligible entities that propose to give priority to serving—
								(A)low-income
				populations; and
								(B)populations that are above the poverty
				level but are low income working populations;
								(5)describes the
				procedures and criteria the State educational agency will use for reviewing
				applications and awarding funds to eligible entities on a competitive
				basis;
							(6)describes how the
				State educational agency will ensure that awards made under this part are of
				sufficient size and scope to support high-quality, effective programs that are
				consistent with the purpose of this part;
							(7)describes the
				steps the State educational agency will take to ensure that programs implement
				effective strategies, including providing ongoing technical assistance and
				training, evaluation, and dissemination of promising practices;
							(8)provides an
				assurance that the application was developed in consultation and coordination
				with appropriate State officials, including the chief State school officer,
				representatives of teachers, the business community, and community-based
				organizations; and
							(9)describes how the
				State educational agency will evaluate the effectiveness of programs and
				activities carried out under this part, which shall include, at a
				minimum—
								(A)a description of
				the performance indicators and performance measures that will be used to
				evaluate programs and activities; and
								(B)public
				dissemination of the evaluations of programs and activities carried out under
				this part.
								(f)Local
				competitive grant program
							(1)In
				generalA State that receives
				funds under this part for a fiscal year shall provide the amount made available
				under this section to eligible entities in accordance with this part.
							(2)Application
								(A)In
				generalTo be eligible to receive an award under this part, an
				eligible entity shall submit an application to the State educational agency at
				such time, in such manner, and including such information as the State
				educational agency may reasonably require.
								(B)ContentsEach application submitted under
				subparagraph (A) shall include—
									(i)a
				description of how the eligible entity will use funds received under this
				part;
									(ii)an identification
				of Federal, State, and local programs that will be combined or coordinated with
				the proposed program to make the most effective use of public resources;
									(iii)a
				description of the partnership between a local educational agency, a
				community-based organization, and another public entity or private entity, if
				appropriate;
									(iv)an
				evaluation of the community needs and available resources and a description of
				how the program proposed to be carried out in the center will address those
				needs;
									(v)a
				demonstration that the eligible entity has experience, or promise of success,
				in providing educational and related activities that will complement and
				enhance positive youth development of the students; and
									(vi)if the eligible
				entity plans to use volunteers, a description of how the eligible entity will
				encourage and use individuals with appropriate financial literacy
				qualifications to serve as the volunteers; and
									(vii)such other
				information and assurances as the State educational agency may reasonably
				require.
									(3)Amount of
				awardsA grant awarded under
				this part may not be made in an amount that is less than $50,000.
							(4)PriorityIn awarding grants under this part, a State
				educational agency shall give priority to applications proposing to give
				priority to serving—
								(A)low-income
				populations; and
								(B)populations that are above the poverty
				level but are low income working populations.
								(g)Report to the
				SecretaryEach State educational agency receiving a grant under
				this section shall transmit a report to the Secretary with respect to each
				fiscal year for which a grant is received. The report shall describe the
				programs supported by the grant and the results of the State educational
				agency’s monitoring and evaluation of such programs.
						4403.Clearinghouse
						(a)AuthoritySubject
				to the availability of appropriations, the Secretary shall make a grant to, or
				execute a contract with, an eligible entity with substantial experience in the
				field of financial education to establish, operate, and maintain a national
				clearinghouse (in this part referred to as the Clearinghouse)
				for instructional materials and information regarding model financial education
				programs and best practices.
						(b)Eligible
				EntityIn this section, the term eligible entity
				means—
							(1)an institution of
				higher education; or
							(2)a national
				nonprofit organization.
							(c)ApplicationAn
				eligible entity desiring to establish, operate, and maintain the Clearinghouse
				shall submit an application to the Secretary at such time, in such manner, and
				accompanied by such information, as the Secretary may reasonably
				require.
						(d)Basis and
				TermThe Secretary shall make the grant or contract authorized
				under subsection (a) on a competitive, merit basis for a term of 5
				years.
						(e)Use of
				FundsThe Clearinghouse shall use the funds provided under a
				grant or contract made under subsection (a)—
							(1)to maintain a
				repository of instructional materials and related information regarding
				financial education programs for elementary schools and secondary schools,
				including kindergartens, for use by States, localities, and the general public,
				that take into account limited-English populations and cultural differences and
				sensitivities among various populations;
							(2)to disseminate to
				States, localities, and the general public, through electronic and other means,
				instructional materials and related information regarding financial education
				programs for elementary schools and secondary schools, including kindergartens;
				and
							(3)to the extent that
				resources allow, to provide technical assistance to States, localities, and the
				general public on the design, establishment, and implementation of financial
				education programs for elementary schools and secondary schools, including
				kindergartens.
							(f)ConsultationThe
				administrator of the eligible entity selected to establish and operate the
				Clearinghouse shall consult with community-based organizations, educational
				institutions, and financial organizations, and with appropriate elements of the
				Federal Government, if appropriate.
						(g)Submission to
				ClearinghouseEach Federal agency or department that develops
				financial education programs and instructional materials for such programs
				shall submit to the Clearinghouse information on the programs and copies of the
				materials.
						(h)Application of
				Copyright LawsIn carrying out this section the Clearinghouse
				shall comply with the provisions of title 17 of the United States Code.
						4404.Evaluation and
				report
						(a)Performance
				MeasuresThe Secretary shall develop measures to evaluate the
				performance of programs assisted under sections 4402 and 4403.
						(b)Evaluation
				According to Performance MeasuresApplying the performance
				measures developed under subsection (a), the Secretary shall evaluate programs
				assisted under sections 4402 and 4403—
							(1)to judge their
				performance and effectiveness;
							(2)to identify which
				of the programs represent the best practices of entities developing financial
				education programs for students in kindergarten through grade 12;
							(3)to identify which
				of the programs may be replicated and used to provide technical assistance to
				States, localities, and the general public; and
							(4)to assess whether educational practices
				described herein increased the aptitude and ability of students to manage
				financial resources including credit cards, insurance, savings accounts and
				student loans.
							(c)ReportFor
				each fiscal year for which there are appropriations under section 4407(a), the
				Secretary shall transmit a report to Congress describing the status of the
				implementation of this part. The report shall include the results of the
				evaluation required under subsection (b) and a description of the programs
				supported under section 4402.
						4405.DefinitionsIn this part:
						(1)Financial
				educationThe term financial education means
				educational activities and experiences, planned and supervised by qualified
				teachers, that enable students to understand basic economic and consumer
				principles, acquire the skills and knowledge necessary to manage personal and
				household finances, and develop a range of competencies that will enable the
				students to become responsible consumers in today’s complex economy.
						(2)Qualified
				teacherThe term qualified teacher means a teacher
				who holds a valid teaching certification or is considered to be qualified by
				the State educational agency in the State in which the teacher works.
						(3)StateThe
				term State includes the District of Columbia, the Commonwealth
				of Puerto Rico, and any other territories or possessions of the United
				States.
						4406.ProhibitionNothing in this part shall be construed to
				authorize an officer or employee of the Federal Government to mandate, direct,
				or control a State, local educational agency, or school’s specific
				instructional content, curriculum, or program of instruction, as a condition of
				eligibility to receive funds under this part.
					4407.Authorization
				of appropriations
						(a)AuthorizationFor
				the purposes of carrying out this part, there are authorized to be
				appropriated, for each of fiscal years 2010 through 2014, the following:
							(1)Grant
				program$100,000,000 to carry out section 4402.
							(2)Clearinghouse$1,500,000
				to carry out section 4403.
							(b)Limitation on
				Funds for Secretary EvaluationThe Secretary may use not more
				than $200,000 from the amounts appropriated under subsection (a) for each
				fiscal year to carry out subsections (a) and (b) of section 4404.
						(c)Limitation on
				Administrative CostsExcept as necessary to carry out subsections
				(a) and (b) of section 4404 using amounts described in subsection (b) of this
				section, the Secretary shall not use any portion of the amounts appropriated
				under subsection (a) for the costs of administering this
				part.
						.
		2.Funding setaside
			 for financial literacy activitiesPart D of title V of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after section 5401 (20
			 U.S.C. 7241) the following:
			
				5402.Funding
				setaside for financial literacy activitiesNotwithstanding any other provision of this
				title, the Secretary shall set aside two percent of the funds appropriated to
				carry out this part for each fiscal year. The funds set aside shall be used to
				support financial literacy activities under subpart
				13.
				.
		
